United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 00-2382
                                    ___________

United States of America,                *
                                         *
             Appellee,                   * Appeal from the United States
                                         * District Court for the Eastern
      v.                                 * District of Missouri.
                                         *
Demetrius Nunn,                          *     [UNPUBLISHED]
                                         *
             Appellant.                  *
                                    ___________

                            Submitted: December 21, 2000
                                Filed: December 29, 2000
                                    ___________

Before McMILLIAN, RICHARD S. ARNOLD, and FAGG, Circuit Judges.
                           ___________

PER CURIAM.

       Demetrius Nunn pleaded guilty to possessing cocaine with intent to distribute,
in violation of 21 U.S.C. § 841(a). The district court sentenced him to 151 months
imprisonment and five years supervised release. On appeal, Nunn’s counsel has filed
a brief and moved to withdraw under Anders v. California, 386 U.S. 738 (1967); Nunn
has not filed a pro se supplemental brief.

      Having thoroughly reviewed the record, we conclude Nunn knowingly and
voluntarily waived his right to appeal his sentence in the “Stipulation and Agreement
Relative to Plea, Conviction and Sentencing” which served as the plea agreement. See
United States v. Michelsen, 141 F.3d 867, 871-72 (8th Cir.), cert. denied, 525 U.S. 942
(1998); United States v. Greger, 98 F.3d 1080, 1081-82 (8th Cir. 1996). Accordingly,
we enforce the appeal waiver, dismiss this appeal, and grant Nunn’s counsel’s motion
to withdraw.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-